                                                     Case 19-10197-KKS         Doc 20     Filed 02/24/20         Page 1 of 4

                                                                                    Form 1                                                                             Page: 1

                                                           Individual Estate Property Record and Report
                                                                            Asset Cases
Case Number:          19-10197GVL1 KKS                                                       Trustee: (290820)           Theresa M. Bender, Trustee
Case Name:            LOCKEBY, WILLIAM BAKER                                                 Filed (f) or Converted (c): 07/28/19 (f)
                                                                                             §341(a) Meeting Date:       09/04/19
Period Ending:        12/31/19                                                               Claims Bar Date:            12/19/19

                                 1                                         2                        3                          4                  5                    6

                       Asset Description                                Petition/           Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                  Unscheduled      (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                         Values           Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                                Remaining Assets

 1       2005 Chevrolet Silverado, 185,000 miles. Entire                   4,000.00                         0.00                                      0.00                    FA
           Orig. Description: 2005 Chevrolet Silverado, 185,000
         miles. Entire property value: $4,000.00; Imported from
         original petition Doc# 1; Exemption: 2005 Chevrolet
         Silverado 185,000 miles - Amount: 1000.00; Exemption:
         2005 Chevrolet Silverado 185,000 miles - Amount:
         3000.00

 2       2015 Keystone Cougar, Debtor's homestead. Entire                 12,500.00                         0.00                                      0.00                    FA
           Orig. Description: 2015 Keystone Cougar, Debtor's
         homestead. Entire property value: $25,000.00; Imported
         from original petition Doc# 1; Exemption: 2015 Keystone
         Cougar Debtor's homestead - Amount: 12500.00

 3       Furnishings in RV                                                     50.00                        0.00                                      0.00                    FA
           Orig. Description: Furnishings in RV; Imported from
         original petition Doc# 1; Exemption: Furnishings in RV -
         Amount: 50.00; Exemption: 52'TV - Amount: 50.00

 4       Grill                                                                 25.00                        0.00                                      0.00                    FA
          Orig. Description: Grill; Imported from original petition
         Doc# 1; Exemption: Grill - Amount: 25.00

 5       Toaster oven/microwave                                                25.00                        0.00                                      0.00                    FA
           Orig. Description: Toaster oven/microwave; Imported
         from original petition Doc# 1; Exemption: Toaster
         oven/microwave - Amount: 25.00

 6       Computer and printer                                                  75.00                        0.00                                      0.00                    FA
          Orig. Description: Computer and printer; Imported from

                                                                                                                                             Printed: 02/24/2020 02:04 PM   V.14.65
                                                    Case 19-10197-KKS             Doc 20     Filed 02/24/20         Page 2 of 4

                                                                                      Form 1                                                                              Page: 2

                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case Number:         19-10197GVL1 KKS                                                           Trustee: (290820)           Theresa M. Bender, Trustee
Case Name:           LOCKEBY, WILLIAM BAKER                                                     Filed (f) or Converted (c): 07/28/19 (f)
                                                                                                §341(a) Meeting Date:       09/04/19
Period Ending:       12/31/19                                                                   Claims Bar Date:            12/19/19

                                 1                                           2                         3                          4                  5                    6

                       Asset Description                                  Petition/            Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                    Unscheduled       (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                           Values            Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                           and Other Costs)                                                Remaining Assets

         original petition Doc# 1; Exemption: Computer and printer
         - Amount: 75.00

 7       52' TV                                                                   50.00                       50.00                                      0.00                  50.00
           Orig. Description: 52' TV; Imported from original petition
         Doc# 1

 8       hand tools                                                              500.00                        0.00                                      0.00                    FA
           Orig. Description: hand tools; Imported from original
         petition Doc# 1; Exemption: hand tools - Amount: 500.00

 9       shotgun pump mossberg 12 guage                                          100.00                        0.00                                      0.00                    FA
           Orig. Description: shotgun pump mossberg 12 guage;
         Imported from original petition Doc# 1; Exemption:
         shotgun pump mossberg 12 guage - Amount: 100.00

10       Beretta 9 mm pistol nano                                                150.00                        0.00                                      0.00                    FA
           Orig. Description: Beretta 9 mm pistol nano; Imported
         from original petition Doc# 1; Exemption: Beretta 9 mm
         pistol nano - Amount: 150.00

11       Sig Sauer 9 mm                                                          200.00                        0.00                                      0.00                    FA
           Orig. Description: Sig Sauer 9 mm; Imported from
         original petition Doc# 1; Exemption: Sig Sauer 9 mm -
         Amount: 200.00

12       Taurus 9 mm                                                             150.00                        0.00                                      0.00                    FA
           Orig. Description: Taurus 9 mm; Imported from original
         petition Doc# 1; Exemption: Taurus 9 mm - Amount:
         150.00


                                                                                                                                                Printed: 02/24/2020 02:04 PM   V.14.65
                                                     Case 19-10197-KKS             Doc 20     Filed 02/24/20         Page 3 of 4

                                                                                       Form 1                                                                              Page: 3

                                                           Individual Estate Property Record and Report
                                                                            Asset Cases
Case Number:          19-10197GVL1 KKS                                                           Trustee: (290820)           Theresa M. Bender, Trustee
Case Name:            LOCKEBY, WILLIAM BAKER                                                     Filed (f) or Converted (c): 07/28/19 (f)
                                                                                                 §341(a) Meeting Date:       09/04/19
Period Ending:        12/31/19                                                                   Claims Bar Date:            12/19/19

                                 1                                            2                         3                          4                  5                    6

                       Asset Description                                   Petition/            Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                     Unscheduled       (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                            Values            Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                            and Other Costs)                                                Remaining Assets

13       AR-15                                                                    300.00                        0.00                                      0.00                    FA
          Orig. Description: AR-15; Imported from original petition
         Doc# 1; Exemption: AR-15 - Amount: 300.00

14       22 caliber rifle                                                          25.00                        0.00                                      0.00                    FA
           Orig. Description: 22 caliber rifle; Imported from original
         petition Doc# 1; Exemption: 22 caliber rifle - Amount:
         25.00

15       22 caliber pistol                                                         75.00                        0.00                                      0.00                    FA
           Orig. Description: 22 caliber pistol; Imported from
         original petition Doc# 1; Exemption: 22 caliber pistol -
         Amount: 75.00

16       pellet rifle                                                               5.00                        0.00                                      0.00                    FA
           Orig. Description: pellet rifle; Imported from original
         petition Doc# 1; Exemption: pellet rifle - Amount: 5.00

17       clothing                                                                  25.00                        0.00                                      0.00                    FA
           Orig. Description: clothing; Imported from original
         petition Doc# 1; Exemption: clothing - Amount: 25.00

18       Checking & Savings: Campus USA                                           175.00                        0.00                                      0.00                    FA
           Orig. Description: Checking & Savings: Campus USA;
         Imported from original petition Doc# 1; Exemption:
         Checking & Savings: Campus USA - Amount: 175.00

19       FRS Pension Plan defined benefit: University of                          760.00                        0.00                                      0.00                    FA
          Orig. Description: FRS Pension Plan defined benefit:
         University of Florida; Imported from original petition Doc#


                                                                                                                                                 Printed: 02/24/2020 02:04 PM   V.14.65
                                                 Case 19-10197-KKS          Doc 20    Filed 02/24/20         Page 4 of 4

                                                                                 Form 1                                                                            Page: 4

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:        19-10197GVL1 KKS                                                     Trustee: (290820)           Theresa M. Bender, Trustee
Case Name:          LOCKEBY, WILLIAM BAKER                                               Filed (f) or Converted (c): 07/28/19 (f)
                                                                                         §341(a) Meeting Date:       09/04/19
Period Ending:      12/31/19                                                             Claims Bar Date:            12/19/19

                               1                                        2                       3                          4                  5                    6

                       Asset Description                             Petition/          Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)               Unscheduled     (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                      Values          Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                    and Other Costs)                                                Remaining Assets

         1; Exemption: FRS Pension Plan defined benefit:
         University of Florida - Amount: 760.00

20       2019 TAX REFUND (u)                                            1,400.00                     1,400.00                                      0.00             1,400.00
           57%

20       Assets          Totals (Excluding unknown values)           $20,590.00                     $1,450.00                                     $0.00            $1,450.00


     Major Activities Affecting Case Closing:
              2/20/2020-REVIEWED FOR IR
              2/20/2020-EMAILED ATTY FOR RETURN
              9/17/19-APPLY FOR 2019 TAX REFUND-57%

     Initial Projected Date Of Final Report (TFR): June 30, 2020                     Current Projected Date Of Final Report (TFR): June 30, 2020




                 February 24, 2020                                                   /s/ Theresa M. Bender, Trustee
          __________________________                                                 _________________________________________________________________
                       Date                                                          Theresa M. Bender, Trustee




                                                                                                                                         Printed: 02/24/2020 02:04 PM   V.14.65
